COURT OF APPEALS OF VIRGINIA


Present:    Judges Frank, Alston and Senior Judge Coleman


FRANCISCO J. GARCIA
                                                                MEMORANDUM OPINION *
v.     Record No. 1127-10-2                                          PER CURIAM
                                                                   OCTOBER 26, 2010
RBP CONSTRUCTION, INC. AND
 NORTH AMERICAN SPECIALTY
 INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Brody H. Reid; Seth R. Carrolli; Reid Goodwin, PLC; Geoff
                 McDonald & Associates, P.C., on brief), for appellant.

                 (S. Vernon Priddy III; Two Rivers Law Group, P.C., on brief), for
                 appellees.


       Francisco J. Garcia appeals a decision of the Workers’ Compensation Commission

concluding he failed to establish his injury arose out of and in the course of his employment. We

have reviewed the record and the commission’s opinion and find that this appeal is without

merit. Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Garcia v. RBP Constr., VWC File No. VA010-0242-1876 (Apr. 28, 2010). We dispense with

oral argument and summarily affirm because the facts and legal contentions are adequately

presented in the materials before the Court and argument would not aid the decisional process.

See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.